 

Optimal Voyage System Development Contract
Smart Ship Technology Solution for Hyundai Heavy Industries

 

Project: Platform based Optimal Voyage System Development

Price: 98,400,000 Won

Period: January 2nd 2017 – March 30th 2017

Purpose: The Provider (e-MARINE Inc.) executes and share research results to the
ordering (Hyundai Heavy Industries Co., Ltd.)

Research Schedule: The basic schedule for the research is determined by Hyundai
Heavy Industries Co., Ltd.

 

Hyundai Heavy Industries Co., Ltd. (“The Customer”) and e-MARINE Inc. (“The
Supplier”) agree to execute all matters for [Platform based Optimal Voyage
System Development]

 

December 28th 2016

 

The Ordering

 

Oh Gap Kwon

CEO of Hyundai Heavy Industries

 

The Provider

 

Ung Gyu Kim

CEO of e-MARINE

 

 

 

 

[ex10-9_001.jpg] 



 



 

 

 



